Citation Nr: 0814826	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  04-27 258	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for rheumatic heart 
disease, inactive, with mild aortic valve regurgitation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel




INTRODUCTION

The veteran had active service from February 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
rheumatic heart disease, inactive, with mild aortic valve 
regurgitation.

In February 2007, the Board remanded this matter for further 
evidentiary development.  In December 2007, the Board 
requested an expert medical opinion from the Veterans Health 
Administration (VHA), per 38 C.F.R. § 20.901.  The VHA expert 
provided a response dated in January 2008.  In February 2008, 
the Board provided a copy of the opinion to the veteran and 
his representative for review and an opportunity to respond.  
The veteran did not respond, but his representative filed 
Appellant's Response Brief in April 2008.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
rheumatic heart disease or residuals thereof, to include 
aortic valve regurgitation, which is due to any incident or 
event in active military service.


CONCLUSION OF LAW

The veteran does not have current cardiovascular disease, to 
include aortic valve regurgitation, which was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In March 2003 and March 2007, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  These letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claim, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  

The Board finds that the content of the March 2003 and March 
2007 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a January 2004 SOC and SSOCs dated in February 
2004 and April 2007 provided him with additional time to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The record reflects 
that the veteran was advised of Dingess precedent in a March 
2007 letter as well as in the April 2007 SSOC; moreover, 
since the claim herein is being denied, such matters are 
moot.

II.  Factual Background

The veteran's service medical records (SMRs) show that, on 
the Report of Medical History prepared in conjunction with 
his separation examination in September 1969, he responded 
"Yes" as to then having or having previously had rheumatic 
fever, and he wrote that he had been treated for rheumatic 
fever at Fort Riley, Kansas.  The examiner indicated in the 
summary and evaluation portion of the history form that the 
veteran had been treated for rheumatic fever in 1969, and 
that there were no sequelae.  On the Report of Medical 
Examination, the veteran's heart was evaluated as clinically 
normal.

In a May 2000 private cardiology consultation, the diagnostic 
impression was acute rheumatic fever at age 20 without 
recurrence, and it was noted that at the time the veteran did 
not appear to have any significant valvular abnormalities, 
although it was thought that he might have mild mitral 
regurgitation.

On a VA general medical examination in June 2003, the 
assessment included a history of acute rheumatic fever during 
service, in 1969; possible residual rheumatic heart disease 
with aortic valve deformity; and possible paroxysmal 
tachyarrhythmia.  On an addendum to the examination in July 
2003, the results of an echocardiogram were reported, and the 
assessment was rheumatic heart disease, inactive, with mild 
aortic valve regurgitation; mild left ventricular 
enlargement; and left ventricular systolic function normal, 
with an estimated ejection fraction of 55% to 70%.  The VA 
examiner noted that the previously ordered laboratory studies 
had been done at the State prison, but that these were "not 
necessary for the completion of this report".

On a VA examination report dated in April 2007, the examiner 
reviewed the veteran's SMRs and indicated that he was "left 
to rely on the provider of the separation physical that [the 
veteran] did have rheumatic fever", while also noting that 
"the medical notes did report normal throat cultures" and 
that the veteran had "no other symptoms suggestive of 
rheumatic fever, including polymyalgias".  The examiner 
reviewed the July 2003 echocardiogram, and indicated that he 
would amend the previous diagnosis from rheumatic disease, 
inactive, to rheumatic disease, asymptomatic.  The examiner 
noted that the echocardiogram report specifically showed that 
there was no stenosis.  The examiner also noted that 
"rheumatic heart disease will affect the mitral valve 
generally and the aortic valve also can be involved"; but 
also that it is "generally recognized that rheumatic heart 
disease causes stenosis of those valves with concomitant 
regurgitation or insufficiency".  The examiner indicated he 
"cannot say that [the veteran] has rheumatic heart disease 
that is active or inactive", but rather stated that the 
veteran "does not have rheumatic heart disease".  The 
examiner opined that it was "not at least as likely as not 
that [the appellant] has any heart disease secondary to or 
caused by the rheumatic fever in service".

In December 2007, the Board requested a medical opinion from 
a VA cardiologist.  The Board requested that the VA 
cardiologist indicate whether the veteran currently has 
rheumatic heart disease, and if so, whether it is at least as 
likely as not that the veteran's current rheumatic heart 
disease is related to his military service, to include the 
findings contained in the SMRs, or whether such a cause-and-
effect relationship is unlikely.  The cardiologist was also 
asked to identify, if the veteran does not currently have 
rheumatic heart disease, the nature of any other present 
cardiac disability, if any.  If a cardiac disability were 
found to be present, the medical expert was asked to opine as 
to whether it is at least as likely as not that the veteran's 
current cardiac disability is related to his military 
service, to include the findings contained in the SMRs, or 
whether such a cause-and-effect relationship is unlikely.  

In a January 2008 opinion, a VA cardiologist concluded after 
evaluation of the provided records that it is unlikely that 
the veteran has rheumatic heart disease (i.e., a likelihood 
of much less than 50%).  The cardiologist indicated that 
rheumatic heart disease is a late sequela of acute rheumatic 
fever, and that acute rheumatic fever is characterized by 
streptococcal pharyngitis, followed several weeks later by 
inflammation of the heart (carditis).  The doctor indicated 
that carditis can lead to rheumatic heart disease, 10 to 30 
years after the initial episode of rheumatic fever.  The 
cardiologist further indicated that there is no evidence from 
the records that the veteran had acute rheumatic fever, and 
that he did not meet the standard criteria for diagnosis of 
acute rheumatic fever.  The veteran did not have 
documentation of streptococcal infection with the pharyngitis 
which preceded his carditis, and therefore, the "episode 
described does not meet medical criteria for an episode of 
acute rheumatic fever.  (Although the VA cardiologist used 
the word "arthritis" instead of carditis at one point in 
the medical opinion, it is clear that in that sentence the 
intent was to use the word "carditis" rather than 
arthritis.)  The cardiologist also indicated that some 
patients may be diagnosed with rheumatic heart disease based 
on class echocardiographic findings (evidence of rheumatic 
mitral valve disease with stenosis of the mitral valve) 
without a preceding documented history of acute rheumatic 
fever, and that in those cases it is presumed that the 
episode of streptococcal pharyngitis and subsequent acute 
carditis was unrecognized.  The VA cardiologist also 
indicated that the veteran did not have any classic 
echocardiographic findings of rheumatic heart disease, and 
that the mild aortic insufficiency documented on his 
echocardiogram is a non-specific finding, more likely due to 
some cause other than rheumatic heart disease, and does not 
warrant a diagnosis of rheumatic heart disease.  

With regard to the second question, the VA cardiologist 
indicated in the January 2008 opinion that there is no 
documentation, in the records reviewed, of significant 
cardiac disability, noting that the mild degree of aortic 
insufficiency reported would not be expected to cause any 
cardiac symptoms.  Finally, the cardiologist indicated that 
the veteran had no cardiovascular symptoms suggestive of 
valvular heart disease, such as exercise intolerance or 
exercise dyspnea, and that there was "no evidence in the 
service record from the 1960s of a condition developed during 
his service period which would be expected to lead to late 
cardiac disability".  

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

The veteran contends that he was treated for rheumatic fever 
in service, and that as a result he currently has rheumatic 
heart disease.  

The SMRs do, in fact, show that at the time of his separation 
examination the veteran reported he had been treated for 
rheumatic fever in service, and that the examiner at his 
separation examination also noted that the veteran was 
treated for rheumatic fever in 1969, but that there were no 
sequelae.  While post-service treatment records show that the 
veteran continued to report a history of rheumatic fever, two 
VA physicians have found that the evidence suggests 
otherwise.  The VA examiner in April 2007 indicated he was 
"left to rely on the provider of the separation physical 
that [the veteran] did have rheumatic fever", although the 
veteran had normal throat cultures in service and had no 
other symptoms suggestive of rheumatic fever.  Likewise, the 
VA cardiologist in January 2008 indicated that there was no 
evidence that the veteran had acute rheumatic fever, and no 
documentation of streptococcal infection with pharyngitis 
preceding carditis, and therefore, the "episode described 
does not meet medical criteria for an episode of acute 
rheumatic fever".  

As for a current disability, the evidence is not clear as to 
whether the veteran has a current cardiac disability.  A May 
2000 private cardiology consultation showed that he did not 
appear to have any significant valvular abnormalities, but 
was thought to have mild mitral regurgitation.  On a VA 
examination addendum report in July 2003, the results of an 
echocardiogram showed rheumatic heart disease, inactive, with 
mild aortic valve regurgitation; mild left ventricular 
enlargement; and left ventricular systolic function normal.  
On a later examination report in April 2007, after reviewing 
the July 2003 echocardiogram, the examiner changed the 
diagnosis from rheumatic disease, inactive, to rheumatic 
disease, asymptomatic, and concluded that the veteran did not 
have rheumatic heart disease. 

Furthermore, in the January 2008 VA cardiology opinion, the 
reviewing doctor essentially concluded that it is unlikely 
that the veteran has had rheumatic heart disease, and that 
his mild aortic insufficiency is a non-specific finding, more 
likely due to some other cause.  The VA cardiologist also 
opined that the veteran does not have significant cardiac 
disability.  Thus, it is questionable as to whether the 
veteran even has a current disability in this matter.  The 
threshold requirement for service connection is competent 
medical evidence of the current existence of the claimed 
disorder.  Degmetich v. Brown, 104 F.3d 1328 (1997).  In that 
regard, the Board recognizes that the Court has held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative.  McClain v. Nicholson, 
21 Vet. App. 319 (2007).  However, where the evidence fails 
to show chronicity of the claimed disorder at any time or 
where the evidence fails to show a nexus between the claimed 
disability and service many years before (as in this case), 
that holding would not be applicable. 

What is missing from the record is competent medical evidence 
showing that the veteran has a current cardiac disability 
which may be related to a disease or injury he incurred 
during his active military service.  There is no such 
competent evidence of record.  While there is evidence 
reflecting that the veteran reported having rheumatic fever 
in service, and continued to report that history after 
service, the current medical professional examinations and 
reviews dispute whether he actually had rheumatic fever in 
service.  In addition, VA examiners have opined that it is 
"not at least as likely as not" that the veteran has any 
heart disease related to rheumatic fever in service (in April 
2007), and that the veteran does not have significant cardiac 
disability and there is no evidence in the service records 
showing any condition which "would be expected to lead to 
late cardiac disability" (in January 2008).  While the 
January 2008 VA cardiologist's opinion may not be worded as 
articulately as might be preferred, the gist of the opinion 
is clear.  Moreover, the veteran has submitted no competent 
evidence to the contrary.

Full consideration has been given to the veteran's own 
assertions that he has rheumatic heart disease which is 
related to service; however, the veteran is a layperson, and 
as such he has no competence to render a medical opinion on 
diagnosis or etiology of a condition.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  We have also considered 
the representative's contention in Appellant's Response 
Brief, filed in April 2008, to the effect that the SMRs do 
show rheumatic fever in1969, and that the recent doctors' 
opinions cannot change that fact.  We do not dispute what the 
SMRs say, but, with all due respect for the representative, 
the current medical determinations have been rendered by 
competent medical professionals, and the Board discerns no 
contrary opinions in the claims file.

It is true that lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability susceptible of lay observation.  .  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
Here, if the veteran had symptoms which were later diagnosed 
as rheumatic fever, he would certainly be competent to report 
of those symptoms.  Moreover, he is competent to report his 
current cardiac symptoms.  However, the Board does not 
believe that a disorder such as rheumatic fever or a disorder 
such as rheumatic heart disease, as contrasted with related 
symptoms, is subject to lay diagnosis.  That is to say, the 
Board finds no basis for concluding that a lay person would 
be capable of discerning what disorder his various symptoms 
represented, in the absence of specialized training.  The 
veteran has not established any specialized training for such 
qualifications.

Based upon the lack of clinical evidence that the veteran had 
acute rheumatic fever in service, the reported remote onset 
of rheumatic heart disease, and the lack of competent medical 
evidence of a nexus between any current cardiac disability to 
any in-service disease or injury, the Board concludes that 
the veteran is not entitled to service connection.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for rheumatic heart disease, inactive, 
with mild aortic valve regurgitation, must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for rheumatic heart disease, inactive, 
with mild aortic valve regurgitation, is denied.



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


